Title: From George Washington to Colonel Thomas Price, 14 August 1777
From: Washington, George
To: Price, Thomas



Sir
Augt 14: 1777.

I am informed by Captain Eli Dorsey, appointed to a Command in your Regiment, that he has never been included in any Pay Abstract, from a doubt arising, whether he could be paid, as he is a prisoner under parole—I am to request, that in your next Abstract, Captain Dorsey’s

back pay may be included, and that in future, he may be regularly drawn for, as the Other Officers are & in the same manner, that he would, if he was at liberty to act & in service. I am Sir Yr Most Obedt set

G.W.

